DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 2 March 2021, in response to the Office Action mailed 10 December 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The double patenting rejections have been withdrawn due to the Terminal Disclaimer filed and approved 7 April 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Harris on 7 April 2021.

The application has been amended as follows: 

As per claim 15, please amend line 14 as follows:
	“a path in the hierarchy from the actual category to an expected category, and wherein a degree”

As per claim 20, please amend line 16 as follows:
“a path in the hierarchy from the actual category to an expected category, and wherein a degree”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various elements of the claimed invention including NLP, using machine learning to determine answers to queries, determining distances between answers, and hierarchically categorizing data for Q&A, etc.  However, none of the cited art, either alone or in combination, appear to teach all of the elements of the claimed invention including the claimed calculation of the degrees of correctness and incorrectness for the actual/expected answer categories of actual/expected answers determined in the claimed manner and used to revise model providing the actual answer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-14 and 23 are cancelled; claims 15-22 and 24-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125